MEMORANDUM *
Gursharanjit Singh, a Sikh and citizen of India, petitions for review of the Board of *641Immigration Appeals’ (BIA’s) summary affirmation of the immigration judge’s (IJ’s) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252(b), and we grant the petition and remand.
Although the IJ failed to make an express credibility finding, he concluded that “respondent’s testimony ... had some inherent ambiguities in it that leave the Court unable to discern what exactly might be the contours of the experiences that he asserts underlie his claim.” Because credibility was central to the IJ’s decision to deny Singh’s petition for asylum, we remand to the BIA, pursuant to INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002), with the instruction that the BIA remand to the IJ for an explicit credibility determination supported by “a specific, cogent reason for any stated disbelief.” Osorio v. INS, 99 F.3d 928, 931 (9th Cir.1996) (quoting Hartooni v. INS, 21 F.3d 336, 342 (9th Cir.1994)).
PETITION GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.